DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 6 March 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 2, 3, 8, and 9 they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the filed replacement drawing, the replacement drawing has overcome the objection to the drawings of the previous Office action, and the respective objection has been withdrawn.
Amendments to the independent claims 1 and 7 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 6 March 2021 have been fully considered but they are not fully persuasive.

In response to Applicant’s remarks on p. 7-8 of Applicant’s reply that the combined teachings of 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Niikura was relied upon to teach a base system for transmitting encoded image data, where high resolution input video image is reduced to form a FHD and encoded HD reduced images, and parameters are determined from the difference between a decoded and enlarged HD image, where the parameter and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate a FHD image to be displayed (see Niikura Fig. 6 and [0045]-[0045]). 
Abbas was relied to teach a known technique in a related and pertinent method for scalable, multi-resolution approach to digital video data compression, where the difference output is obtained between an intermediate layer input and an IF reconstructed output to be encoded to obtain an intermediate fidelity output bit stream (see Abbas Fig. 6 and [0173]-[0178]). 
One of ordinary skill in the art would have recognized that by applying Abbas’s known technique to Niikura’s base system would have predictably led to performing the encoded video compression where differences between an enlarged and decoded image (equivalent to claimed third video) with a down sampled intermediate image layer (e.g. FHD reduced image, equivalent to a claimed second video) is performed to obtain encoding parameters corresponding to an intermediate image layer resolution scale, leading to an encoded video compression scheme with improved flexibility in the resolution scalability of the encoded bit streams. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
As both Niikura and Abbas are directed towards video data compression, Abbas’s techniques would be relevant and applicable to Niikura’s teachings, and one of ordinary skill in the art would find the reference teachings to be pertinent to each other. 

	
In response to Applicant’s remarks on p. 12-13 of Applicant’s reply that the combined teachings of Niikura, Abbas, and Raveendran fails to teach or suggest “the user device receive the image compensation information, the third video, and the at least one image enhancement algorithm, and the at least one enhancement parameter” and “the user device, according to the image compensation information, the at least one image enhancement algorithm, and the at least one enhancement parameter, restores the third video to generate a fourth video”, the Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Niikura is further relied upon to teach the image receiving apparatus receiving the encoded data and parameter data and decoding the encoded image data according to the encoding method and performs the image enlargement processing using the parameter to generate the restored image and the restored image is reduced to the FHD size (see Niikura [0044]-[0045]). 
(see Abbas [0150] and [0154]).
Raveendran is relied upon to teach deblocking filter designs which include performing a high pass filtering upon reconstructed images to emphasize bock edge areas and subsequently perform low pass filtering upon the block edge areas form smoothing block edges (see Raveendran [0025]-[0029]).
One of ordinary skill in the art would have recognized that by applying the teachings of Abbas and Raveendran to implement deblocking filtering using a low pass filter to the teachings of Niikura and Abbas would have predictably led to implementing a deblocking filter upon the decoded images of the video compression scheme. Examiner notes that both the transmitting and receiving apparatus perform decoding of the compressed images, where the transmitting apparatus determines decoded images for computing the parameters to be transmitted and the receiving apparatus receives the parameter to generate the restored image. 
Thus, the combined teachings of Niikura, Abbas, and Raveendran would suggest the broadest reasonable interpretation for the image compensation information of the claimed “the user device receive the image compensation information, the third video, and the at least one image enhancement algorithm, and the at least one enhancement parameter” and “the user device, according to the image compensation information, the at least one image enhancement algorithm, and the at least one enhancement parameter, restores the third video to generate a fourth video”. Examiner notes that the amended claim subject matter has altered the application of the cited prior art references, please see below for the corresponding updated rejections. 

Applicant’s remaining arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “user device configured to execute” in claims 1 and 4-6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the amended limitations, “wherein the server calculates, according to the difference information, at least one image enhancement algorithm and at least one strength corresponding to the at least one image enhancement algorithm, and calculates, according to the at least one strength and the at least one image enhancement algorithm by machine learning means, and calculates, according to the at least one strength and the at least one image enhancement algorithm, at least one enhancement parameter”, which appears to suggest that the server calculates 
For the purposes of further examining the application on the merits, the Examiner assumes that a typographical error exists in the amended claims, and per the amendments to independent claim 7, that the following is intended, “…wherein the server calculates, according to the difference information, at least one image enhancement algorithm and at least one strength corresponding to the at least one image enhancement algorithm by machine learning means, and calculates, according to the at least one strength and the at least one image enhancement algorithm, at least one enhancement parameter…”
As claims 4-6 incorporate the subject matter of claim 1 by dependency, claims 4-6 also recite the at issue subject matter of claim 1.

Claim 4 recites the limitation "video optimization processing system of claim 3" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 3 is presently canceled. 
For the purposes of further examining the Application on the merits, the Examiner assumes that claim 4 is intended to be amended to depend upon claim 1 and recite “video optimization processing system of claim 1”.

Claim 10 recites the limitation "video optimization processing method of claim 9" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 9 is presently canceled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, and10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. (US 2017/0301061), herein Niikura, in view of Abbas et al. (US 2017/0223368), herein Abbas, Bruls et al. (US 2005/0105814), herein Bruls, and Raveendran (US 2005/0276505).
Regarding claim 1, Niikura discloses a video optimization processing system, comprising: 
a server (see Niikura Fig. 1 [0030], image transmitting apparatus) configured to compress a first video to generate a second video and a third video (see Niikura Fig. 6 and [0044], where the image transmitting apparatus receives a high-resolution input image and reduces the size of the input image to generate a full high definition (FHD) reduced image and a further reduced high definition (HD) image and encodes the HD image), so as to generate a difference information (see Niikura Fig. 6 and [0044], where the encoded HD image is decoded and image enlargement process is performed on the decoded image, and a difference is obtained between the image data after enlargement with the input image), wherein the server calculates, according to the difference information, at least one image enhancement algorithm (see Niikura Fig. 6 and [0044] where the difference is used to determine an enlargement parameter for the image enlarging process), 
wherein the server enhances image quality of the third video according to the at least one image enhancement algorithm (see Niikura [0044], where the image transmitting apparatus generates the encoded data and decodes the encoded image data according to the encoding method and performs the image enlargement processing), and generate an image compensation information (see Niikura [0044], where the parameter used in the enlarging process is adjusted to minimize the difference and the parameter where the difference becomes a minimum is selected and transmitted to the image receiving apparatus); and 
a user device (see Niikura Fig. 1 [0030], image receiving apparatus) configured to execute a video playing software (see Niikura [0034], where the image receiving apparatus is able to output the restored image to a monitor to display the restored image; see also Niikura [0102]-[0103], where the disclosure can be achieved by a processor executing a computer program), and receive the image compensation information, the third video, the at least one image enhancement algorithm (see Niikura [0044]-[0045], where the image receiving apparatus receives the encoded data and parameter and decodes the encoded image data according to the encoding method and performs the image enlargement processing using the parameter), wherein the video playing software, according to the image compensation information and the at least one image enhancement algorithm, restores the third video to generate a fourth video, thereby playing the fourth video (see Niikura [0045], where the encoded data is decoded and enlarged to generate the restored image and the restored image is reduced to the FHD size).
	Niikura does not explicitly disclose that the server compares the third video and the second video to generate a difference information.
	Abbas teaches in a related and pertinent apparatus and method for scalable, multi-resolution approach to digital video data compression (see Abbas Abstract), where an input image may be down (see Abbas Fig. 6 and [0173]-[0176]), the encoded LF output bitstream is decoded and up sampled to obtain an IF reconstructed output (see Abbas [0176]), where an IF difference output is obtained between an intermediate layer input and an IF reconstructed output to be encoded to obtain an intermediate fidelity output bitstream (see Abbas Fig. 6 [0173]-[0178]), and that the system for encoding may be a server (see Abbas [0221]) and remote devices for decoding and displaying the video may be a user interface device (see Abbas [0224]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Abbas’s teachings of implementing multi-layer scalable encoding to the teachings of Niikura such that encoding parameters are determined based on differences between an enlarged and decoded image with a down sampled intermediate image layer (e.g. FHD reduced image). This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura teaches a base system for transmitting encoded image data where high resolution input video image is reduced to form a FHD and encoded HD reduced images, and parameters are determined from difference between a decoded and enlarged HD image, the parameter and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate a FHD image to be displayed. Abbas teaches a known technique in implementing a scalable, multi-resolution video compression where the difference output is obtained between an intermediate layer input and an IF reconstructed output to be encoded to obtain an intermediate fidelity output bitstream. One of ordinary skill in the art would have recognized that by applying Abbas’s known technique to Niikura’s teachings would have predictably yielded performing the encoded video compression where differences between an enlarged and decoded image with a down sampled intermediate image layer (e.g. FHD reduced image) is performed to obtain encoding parameters corresponding to the intermediate image layer resolution scale, leading to an encoded video compression scheme with 
	Niikura and Abbas do not explicitly disclose wherein the server calculates, according to the difference information, at least one image enhancement algorithm and at least one strength  corresponding to the at least one image enhancement algorithm by machine learning means, and calculates, according to the at least one strength and the at least one image enhancement algorithm, at least one enhancement parameter, wherein the image quality of the third video is enhanced according to the at least one image enhancement algorithm and the at least one enhancement parameter; and receiving the at least one enhancement parameter from the server, wherein the video playing software, according to the at least one enhancement parameter, restores the third video to generate a fourth video. 
	Bruls teaches in a related and pertinent video encoder/decoder with spatial scalable compression scheme (see Bruls Abstract), where the encoding system includes a picture analyzer which determines how best to enhance the picture to be encoded based on differences between enhanced video streams processed by enhancement algorithms and a upscaled stream along corresponding mix parameters where a cost function may be used in determining the best mix parameters (see Bruls Fig. 2 and [0023]), where the cost function is computed according using the mix parameters and the mix parameters yielding the lowest cost function is selected and corresponding cost function parameters and the selected mix parameters are sent to the encoder to be coded and inserted into the enhancement stream, which the enhancement stream is decoded in the decoder and used to produce the output signal (see Bruls Fig. 3 [0028]-[0030]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Brul’s teachings of implementing a picture analyzer which determines a best mix of enhanced streams to enhance a picture to be encoded to the teachings of Niikura and Abbas such that the transmitting apparatus determines a best set of mix parameters corresponding to different enhancement streams 
Although Abbas suggests the use of de-blocking filters upon the decoded data according to particular implemented encoding schemes (see Abbas [0150] and [0154]); Niikura, Abbas, and Bruls  does not explicitly disclose the server executes a smoothing process to the third video which is enhanced so as to generate an image compensation information.
(see Raveendran Abstract), where deblocking filter designs includes performing high pass filtering upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges (see Raveendran [0025]-[0029]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Raveendran’s teachings of implementing deblocking filtering by performing low-pass filtering of block edges to the teachings of Niikura and Abbas such that a deblocking filter is implemented upon decoded images, which performs low-pass filtering upon the decoded images. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura, Abbas, and Bruls teach a base system for transmitting encoded image data where high resolution input video image is reduced to form a FHD and encoded HD reduced images, and parameters are determined from difference between a decoded and enlarged HD image, along with determined best mix parameters and cost function parameters corresponding to a mix of enhanced streams, where the parameters and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate a FHD image to be displayed, and further suggests the use of de-blocking filters upon decoded images. Raveendran teaches a known technique of implementing deblocking filters where high pass filtering is performed upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges. One of ordinary skill in the art would have recognized that by applying the teachings of Abbas and Raveendran to implement deblocking filtering using a low pass filter to the teachings of Niikura, Abbas, and Bruls would have predictably led to implementing a deblocking filter upon the decoded images of the video compression scheme, where both the transmitting and receiving apparatus perform decoding of the compressed images, where the transmitting apparatus determines decoded 

Regarding claim 4, please see the above rejection of claim 1. Niikura, Abbas, Bruls, and Raveendran disclose the video optimization processing system of claim 1, wherein the server executes a high pass filter process to the third video which the image quality is enhanced, and then executes a smoothing process to the third video which the image quality is enhanced so as to generate the image compensation information (see Abbas [0150] and [0154], where de-blocking filters are suggested to be used upon the decoded data; see Raveendran [0025]-[0029], where deblocking filter designs includes performing high pass filtering upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges).

Regarding claim 5, please see the above rejection of claim 1. Niikura, Abbas, Bruls, and Raveendran disclose the video optimization processing system of claim 1, wherein a resolution of the third video is lower than a resolution of the second video (see Niikura [0044], where the FHD reduced image is reduced by ½ in size to genera the lower resolution HD image; see Abbas [0174]-[0176], where the LF input is obtained by down sampling to obtain the LF input image, where the LF input image has lower resolution than the IF input image).

Regarding claim 6, please see the above rejection of claim 1. Niikura, Abbas, Bruls, and Raveendran disclose the video optimization processing system of claim 1, wherein a resolution of the second video and a resolution of the fourth video are the same (see Niikura Fig. 6 and [0044], where the image transmitting apparatus receives a high-resolution input image and reduces the size of the input image to generate a full high definition (FHD) reduced image; and see Niikura [0045], where the encoded data is decoded and enlarged to generate the restored image and the restored image is reduced to the FHD size).

Regarding claim 7, it recites a method performing the system functions of claim 1. Niikura, Abbas, Bruls, and Raveendran teach the method by performing the system functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Niikura, Abbas, Bruls, and Raveendran are similar, mutatis mutandis.

Regarding claim 10, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 12, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661